Citation Nr: 0103343	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  94-30 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1. What evaluation is warranted for the period from February 
1, 1993 for lumbar disc disease at L4-S1.

2.  What evaluation is warranted for the period from February 
1, 1993 for cervical spine arthritis.

3.  Entitlement to service connection for peripheral 
neuropathy due to diabetes mellitus.

4.  Entitlement to service connection for thoracic outlet 
syndrome.

5.  Entitlement to service connection for carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from March 1973 to January 
1993, with approximately three months prior service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 RO rating action that, in 
pertinent part, granted service connection for degenerative 
disk disease at L5-S1 with mild radiculitis (with a 10 
percent rating), hypertrophic arthritis of the cervical spine 
(with a 10 percent rating), and status post healed and cured 
herniated disc L4-5 (with a noncompensable rating); and a 
March 2000 RO rating action that denied service connection 
for peripheral neuropathy due to diabetes mellitus, thoracic 
outlet syndrome, and carpal tunnel syndrome.  (In a January 
2000 rating, the RO rated the two lumbar spine disabilities 
as one entity.)

A transcript of the veteran's January 1997 hearing before a 
member of the Board is on file.

Subsequent to the Board's March 1999 Remand, the veteran 
timely appealed issues three, four, and five listed on the 
title page of this action.  The Board will address them in 
the Remand section below.  




FINDINGS OF FACT

1.  The veteran's lumbar disc disease at L4-S1 has been 
productive of moderate limited motion and impairment with 
pain since February 1, 1993.

2.  The veteran's arthritis of the cervical spine was 
productive of moderate limited motion and impairment with 
pain from February 1, 1993 to February 28, 2000.

3.  The veteran's arthritis of the cervical spine has been 
productive of severe limited motion and impairment with pain 
on and after February 29, 2000.


CONCLUSIONS OF LAW

1.  The schedular criteria for an original evaluation in 
excess of 20 percent for lumbar disc disease at L4-S1 since 
February 1, 1993 have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.7, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5293, 5294, 5295 
(2000).

2.  The schedular criteria for an original evaluation in 
excess of 20 percent for cervical spine arthritis February 1, 
1993 to February 28, 2000 have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.321, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic 
Code 5290 (2000).

3.  The schedular criteria for an original evaluation of 30 
percent for cervical spine arthritis on and after February 
29, 2000 have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.7, 4.31, 4.40, 
4.45, 4.71a, Diagnostic Code 5290 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Case history

The record shows that the veteran's original claims for 
service connection for the low back and cervical spine 
disorders were received by VA in February 1993.  In July 
1993, the RO granted 1) service connection for degenerative 
disc disease at L5-S1 with mild radiculitis, and assigned a 
rating of 10 percent, 2) service connection for hypertrophic 
arthritis of the cervical spine, and assigned a 10 percent 
rating, and 3) service connection for status post healed and 
cured herniated disc at L4-5, and assigned a noncompensable 
rating.  

In April 1998, the RO increased the disability rating for the 
veteran's service-connected degenerative disc disease at L5-
S1 to 20 percent, effective February 1, 1993.  In March 2000, 
the RO increased the disability rating for the veteran's 
service-connected cervical spine arthritis to 20 percent, 
effective February 1, 1993.  Also, pursuant to the Board's 
March 1999 REMAND, the RO informed the veteran in the January 
2000 supplemental statement of the case, that it consolidated 
the veteran's lumbar disc disorders in order to avoid 
pyramiding.  38 C.F.R. § 4.14.  As a result, the RO assigned 
a 20 percent disability rating for status post L4-5 herniated 
nucleus pulposus and L5-S1 disc disease.  

Thus, the veteran's claims for higher evaluations for the 
cervical and low back disorders are original claims that were 
placed in appellate status by his disagreement with the 
initial rating award.  Furthermore, as held in AB v. Brown, 
6 Vet. App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation. 
. . . "  The distinction between an original rating and a 
claim for an increased rating may be important, however, in 
terms of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
Schedule for Rating Disabilities is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2000).




II.  Facts

VA examined the veteran in March 1993.  According to the 
report, the veteran retired after 20 years of military 
service.  While in the military, he underwent a laminectomy 
for a herniated disc at L4-5, which was accompanied by 
bilateral sciatic nerve pain.  He also had some disc 
involvement at L5-S1, but no surgical procedure was performed 
with respect to that.  The veteran complained of occasional 
numbness or paresthesia in his legs, particularly in bed at 
night.  He complained of low back pain and stiffness in his 
neck.  Physical examination revealed that the neck was fairly 
supple, with slight limitation of motion.  Anterior flexion 
was limited to 40 degrees or so.  There was some discomfort 
on extreme range of motion efforts.  The examiner added that 
there was no deformity of the spine.  Anterior flexion of the 
lower spine was to 30 degrees and posterior flexion or 
extension was to 10 degrees.  There was some discomfort 
associated with this but the discomfort was limited to the 
back and did not extend down to the legs.  Straight leg 
raising was negative.  The examiner diagnosed degenerative 
disc at L5-S1 with mild radiculitis; status-post herniated 
disc at L4-5 laminectomy, healed and controlled or cured; 
possible degenerative disc with degenerative changes of the 
cervical spine, with mild radicular symptoms.

Outpatient treatment records from Dover Air Force Base, 
Delaware indicate that the veteran was treated for low back 
pain.  For example, in October 1995, an examiner observed 
that the veteran had low back pain and stiffness with no 
radiation to the lower extremities. 

In January 1997, the veteran appeared before the undersigned 
in Washington, D.C.  The veteran testified that higher 
evaluations were warranted for his cervical and lumbar spine 
disabilities.  For example, with respect to his cervical 
spine, he explained that he experienced stiffness in his 
neck.  As a result, he felt that his neck disability caused 
his hands to fall asleep.  With respect to his lower back, he 
testified that he was unable to lift heavy objects or do a 
strenuous day's work without feeling very sore for several 
days.  After the low back operation in service, he no longer 
has any nerve feelings in his legs.  He reported that he 
sought medical treatment for his cervical and lumbar spine 
disabilities at the Dover Air Force Base.  For treatment, he 
has purchased a hot tub, a massage chair, and an egg crate 
mattress.  The veteran's wife also testified with respect to 
the veteran's claims.  She indicated that she worked as a 
registered nurse and, as the veteran's wife, she helped treat 
him and observed that his neck and low back disabilities 
limited his daily activities.  For example, she noted that 
the veteran could not lift objects and he was very cautious.  
He used ice, Flexeril and Motrin to relieve the pain.  At 
times the pain would force the veteran to lie down.  In 
addition, she was taking massage courses in order to help the 
veteran with his back pain.

In July 1997, VA performed a neurologic examination of the 
veteran.  According to the report the veteran complained of 
neck pain and he referred to x-ray evidence of malalignment 
of his vertebrae.  He described episodes where his hands 
would fall asleep, usually while driving his car.  Also, his 
neck would "pop."  X-rays revealed narrowing at L5-S1 with 
degenerative changes at L5, and spurs anteriorly at C6 with 
degenerative changes more at C6, which the examiner 
characterized as mild.  The examiner noted that the veteran 
had cervical and lumbar radiculopathy due to a fall in 
service.  

VA examined the veteran in October 1997.  According to the 
report, the veteran indicated that he took no medication for 
his low back disorder on a regular basis.  In addition, the 
veteran remarked that his cervical spine was never operated 
on.  He described pain occurring at the occipital-cervical 
junction at the base of the skull with the pain radiating 
from this point up to his head and down into his neck.  
According to the veteran, these symptoms occurred every three 
to four weeks and last up to three days.  The pain would 
leave him incapacitated.  During these attacks, he noticed 
stiffness in the neck and low back.  He felt that the pain 
had increased over the last year.  Physical examination 
revealed that the veteran did not walk with a limp.  Heel 
walking, toe walking and jogging in place caused no spinal 
symptoms.  With respect to the cervical spine, range of 
motion, measured by an inclinometer, revealed forward flexion 
to 50 degrees, hyperextension to 25 degrees, right lateral 
bending to 40 degrees, left lateral bending to 30 degrees, 
and rotation to 40 degrees with discomfort at the end of the 
ranges of motion.  Palpation revealed no pain in the cervical 
spine, with no tenderness, triggering, or spasm.  With 
respect to the lumbar spine, there was a well-healed, 4.5-
inch lumbar laminectomy scar, which was non-tender.  
Palpation of the lumbar spine revealed no tenderness, spasm, 
or sensitivity.  The inclinometer revealed forward flexion to 
60 degrees (however, 15 degrees of this motion was in the 
sacrum, resulting in 45 degrees of true lumbar flexion), 
hyperextension to 10 degrees, lateral bending to 20 degrees 
(with a sensation of tightness at the end of the ranges of 
motion.  The examiner added that motion in the spine was 
consistently restricted.  For example, while seated with both 
legs extended to 90 degrees, the veteran could reach to the 
proximal quarter of the tibias.  The same was noted standing 
and when he reached forward in the supine position with the 
legs extended.  The examiner diagnosed symptomatic, post-
traumatic arthrofibrosis of the cervical spine; status post 
lumbar lower laminectomy with discogenic lumbar spondylosis 
and symptomatic arthrofibrosis in the lumbar spine.  The 
examiner elaborated that considering the claimant's history, 
physical examination and general clinical presentation, the 
veteran had functional involvement of the cervical and lumbar 
spine.  This resulted in fatigability, loss of strength with 
repeated ranges of motion, weakness, and incoordinated motion 
when repetitively performing various activities.  The 
examiner added that flare-ups would cause further decreased 
range of motion.  Moreover, there was no pain associated with 
motion of the lumbar and cervical spine, but rather, when the 
range of motion reached its end point, he had a sensation of 
tightness.  The major functional impact is repetitive use of 
the cervical and lumbar spine, which will cause a flare up; 
for example, turning his head while driving or frequently 
bending forward.  There was no objective finding such as 
spasm in the spine.  He had a healed lumbar laminectomy scar.  
Finally, the examiner noted that x-ray results from 1977 
showed that the veteran had degenerative joint disease at C6 
and degenerative joint disease at L5/lumbosacral junction.

A week later in October 1997, the veteran underwent a VA 
neurologic examination.  According to the examination report, 
the veteran revealed that his left arm would fall asleep 
while driving his car.  The examiner noted that the range of 
motion of the veteran's lumbar spine was similar to that 
found a week before, except the forward truncal flexion was 
limited to approximately 30 degrees.  He had a bilateral 
Adson's sign and a diminished vibratory sensation from the 
knees down.  He had symmetric and intact pinprick and cold 
sensation.  He had diminished deep tendon reflexes with a 
trace of the right knee jerk with reinforcement, otherwise 
they were not observed.  He had some limitation of truncal 
flexion on this examination consistent with lumbar 
radiculopathy.  He had peripheral neuropathy on examination, 
normal muscle strength, bulk and tone, along with x-ray 
studies consistent with cervical and lumbar spondylosis.

According to a January 1998 VA computerized tomography (CT) 
report of the lumbar spine, the examiner's impression was no 
degenerative joint changes at the facet joints with no 
evidence of disc herniation.  In addition the report 
indicates widening of the spinal canal at L4-5.  There was 
soft tissue density and the conus was not well delineated.  
There was distortion of the spinal canal and soft tissue.  In 
view of these changes, the examiner suggested an MRI.  A CT 
report with respect to the cervical spine indicates that, 
although there were degenerative joint disease changes that 
were more marked at the facet joints, there was no evidence 
of disc herniation.  Also, the intervertebral foramina 
appeared within normal limits.  The impression was no 
evidence of disc herniation.

In June 1999, the veteran's wife, who is a registered nurse, 
provided a written statement.  She indicated that she 
routinely provided treatment for the veteran's chronic neck 
and back disorders.  She reported that the veteran lived a 
conservative lifestyle with limited physical activities.  She 
also monitored the veteran's prescription medications.  

According to an August 1999 VA neurologic examination report, 
the veteran complained of increased neck and low back 
problems.  The physical examination revealed that truncal 
flexion was to approximately 30 degrees, and extension, 
lateral flexion and rotation were all to approximately 20 
degrees.  Flexion of the cervical spine was full, extension 
was limited to less than 20 degrees due to discomfort, 
rotation was to approximately 30 degrees, and lateral flexion 
was to approximately 20 degrees.  In addition, the veteran's 
muscle strength, bulk and tone were full.  He had diminished 
pinprick in a stocking glove distribution involving the 
fingertips of both hands.  The examiner noted that, in 
comparison to his previous examination, the veteran's neck 
range of motion had diminished.  The examiner remarked that 
the veteran had a CT scan of his cervical spine in January 
1998, which showed degenerative joint disease more at the 
facet joints.  The CT scan of the lumbosacral spine from L3 
to S1 showed degenerative joint disease at the facet joints 
and a distortion at L4-5.  As a result, the veteran had an 
MRI and a repeat EMG.  The first EMG was consistent with 
carpal tunnel syndrome.  Similarly, the second EMG showed 
mild compression neuropathy of the left median nerve at the 
wrist and mild right peroneal neuropathy with possible 
thoracic outlet syndrome versus technical difficulty 
accounting for failure to elicit response across the brachial 
plexus.  The veteran had vascular thoracic outlet syndrome 
that the examiner felt resulted at the time of his original 
injury.  On the other hand, the examiner felt that the 
stocking glove peripheral neuropathy and the carpal tunnel 
syndrome were more consistent with the veteran's diagnosis of 
diabetes.  The examiner added that the EMG did not support 
this impression, but it did not exclude it either.  The 
examiner elaborated that there were several questions in the 
remand as to whether any loss in strength, speed, endurance 
or function could occur on use.  The veteran had no muscle 
spasm on this current examination.  There was the possibility 
that he could have flare-ups of pain that would limit his 
strength, speed, endurance and range of motion due to pain.  
The feeling that his hands would fall asleep while he was 
driving his motor vehicle or after waking up was likely 
related to the carpal tunnel syndrome and the thoracic outlet 
syndrome.  The examiner added that, the fact that the 
veteran's fingertips and toes were numb all the time was 
likely secondary to peripheral neuropathy due to his 
diabetes.  The lumbar MRI showed an epidural scar formation 
at L4-5.  There was also a prominent bulge at L5, with spur 
formation and active facet joint degeneration at L4-5 and S1, 
which may be clinically diagnosed.    

According to an August 1999 VA orthopedic examination report, 
the veteran echoed the complaints discussed in the foregoing 
neurologic examination report.  Physical examination revealed 
that the veteran's station and gait were normal.  The 
cervical spine demonstrated forward flexion to 70 degrees, 
extension to 30 degrees, bilateral rotation to 70 degrees, 
left lateral bending to 30 degrees and right lateral bending 
to 35 degrees.  He reported some sensation of tightness and 
dull pain with each extreme of lateral bending of the neck.  
The lumbosacral spine had forward flexion to 75 degrees, 
extension to 35 degrees, right lateral bending to 30 degrees, 
and left lateral bending to 25 degrees.  The veteran reported 
a feeling of tightness at the end range of all motions.  
There was no motor weakness detectable in the upper or lower 
extremities.  There was decreased sensation to touch and 
point over the distal one third of the fingers of both hands, 
dorsally, and on their palmar surfaces.  This was strongly 
present in both thumbs.  There was also decreased sensation 
to touch and point over the distal one third of both feet, 
mainly on the plantar aspect but also somewhat on the dorsal 
aspect.  This extended throughout all the toes.  The Phalen's 
test produced an increased sensation of tingling in all 
digits of both hands.  The Tinel test showed a shock-like 
sensation tapping over the right median nerve.  This did not 
radiate distally, but did radiate a little proximally.  This 
sign was negative over the left wrist.  

The Adson's maneuver was positive right and left with 
obliteration of the radial pulse at approximately 90 degrees 
of abduction with some external rotation.  Holding this 
position for a while produced a sensation of increased 
tingling in both hands.  X-ray studies of the lumbosacral 
spine in June 1997 were reported to show degenerative joint 
and disc disease at L5-S1.  A CT scan of the lumbar spine in 
January 1998 was reported to show degenerative joint disease 
of facet joints and a widening of the canal at L4-5, 
consistent with his previous surgery at that level.  No 
herniations were described.  X-ray studies of the cervical 
spine in June 1997 were reported to show mild degenerative 
joint disease at C6 and nothing else.  A CT scan of the 
cervical spine in June 1998 was reported to show degenerative 
joint disease changes.  

The examiner's impressions were mild degenerative joint 
disease of the cervical spine, mild degenerative joint and 
disc disease of the lumbosacral spine, status post L4-5 
laminectomy with resolution of leg pain, mild carpal tunnel 
syndrome of both hands, bilateral thoracic outlet syndrome, 
and peripheral neuropathy, possibly diabetic in origin, 
involving both hands and feet.  The examiner added that these 
conditions should not impair function to any significant 
degree.  The examiner elaborated that the mild carpal tunnel 
syndrome of both hands, the bilateral thoracic outlet 
syndrome, and the peripheral neuropathy, possibly diabetic in 
origin, involving both hands and feet, were not due or 
related to the service-connected neck or back injuries.  The 
L4-5 disc injury, which required surgery, was due to the fall 
in 1987.  There was no disc pathology identified in the 
cervical spine.  The examiner noted no objective evidence of 
weakness on the examination.  Furthermore, the examiner added 
that the veteran reported that the surgery eliminated the 
lower extremity pain.

VA examined the veteran's cervical spine disorder in February 
2000.  The examiner noted the history provided by the 
veteran.  Physical examination revealed that the range of 
motion of the neck was severely restricted, as it was in 
August 1999.  He had full cervical flexion and extension was 
to approximately 20 degrees.  There was almost no lateral 
flexion and rotation because of pain.  He had bilateral 
Adson's signs and absent deep tendon reflexes on this 
examination, which was different from his previous 
examination.  On the last examination, there was a right knee 
jerk with reinforcement.  The examiner assessed that the 
veteran had thoracic outlet syndrome and cervical 
radiculopathy.  

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

1.  Lumbar spine 

Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation and severe limitation of motion 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

Intervertebral disc syndrome is rated 20 percent when it is 
moderate with recurring attacks, and 40 percent for severe, 
recurring attacks with intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.

A 20 percent evaluation for lumbosacral strain requires 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating is also warranted if only some of these manifestations 
are present if there is also abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

In reviewing the evidence of record for the veteran's 
service-connected lumbar disc disease at L4-S1, the Board is 
of the opinion the application of staged ratings is not 
warranted.  Furthermore, a rating in excess of 20 percent is 
not warranted since February 1, 1993.  For example, pursuant 
to Diagnostic Code 5293, there is no medical evidence of 
severe recurring attacks, with little intermittent relief.  
Likewise, a higher rating is not warranted pursuant to 
Diagnostic Codes 5292 or 5295 because there is no evidence of 
severe limited motion or severe lumbosacral strain, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, as required for a rating in excess of 20 percent 
under these diagnostic codes. 

In determining the extent of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (2000) concerning disability 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use and during flare-ups; the provisions 
of 38 C.F.R. § 4.45 (2000) concerning disability factors such 
as weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2000) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Range of motion testing has confirmed that the veteran has 
had mild to moderate limitation of motion of the lumbar 
spine.  Although the evidence also indicates that the range 
of motion is reduced due to flare-ups, nevertheless, there is 
no medical evidence that during flare-ups the veteran 
experienced severe impairment of the lumbar spine.  
Diagnostic Codes 5292, 5293, 5295.  Therefore, the functional 
impairment clearly does not more nearly approximate severe 
limitation of motion of the lumbar spine since February 1, 
1993.  Accordingly, an evaluation in excess of 20 percent 
would not be warranted on the basis of functional impairment 
of the lumbar spine.  Diagnostic Codes 5292, 5293, 5295.

The Board has also considered whether there is any other 
schedular basis for assigning a higher evaluation.  In this 
regard, the Board notes that an 80 percent evaluation is 
warranted for complete paralysis of the sciatic nerve.  With 
complete paralysis of the sciatic nerve, the foot dangles and 
drops, there is no active movement possible of muscles below 
the knee, and flexion of the knee is weakened or (very 
rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 10 percent evaluation if it is mild, a 20 percent 
evaluation if it is moderate, and a 40 percent evaluation if 
it is moderately severe.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2000).

Sciatic neuropathy is specifically identified as a factor for 
consideration in the evaluation of a disability under 
Diagnostic Code 5293.  Therefore, it would not be appropriate 
to evaluate the disability under both Diagnostic Codes 5293 
and 8520.  38 C.F.R. § 4.14.  In order for an evaluation in 
excess of 20 percent to be warranted under Diagnostic Code 
8520, the disability would have to more nearly approximate 
moderately severe paralysis of the sciatic nerve.  This 
clearly is not the case.

The components of the disability could be assigned separate 
evaluations based on functional impairment of the lumbar 
spine (Diagnostic Code 5289 or 5292) and functional 
impairment of the right and left lower extremities 
(Diagnostic Code 8520) without violating the rule against 
pyramiding.  38 C.F.R. § 4.14.

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2000).  The evidence of record, 
however, is negative for ankylosis of the lumbar spine.  
Therefore, Diagnostic Code 5289 does not apply in this case.

Thus, there is no probative evidence of further limitation of 
motion, from pain on use or flare-ups, which would tend to 
show the criteria for the next higher rating in excess of 20 
percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  For the reasons 
stated, the Board finds that a rating for service-connected 
low back disorder in excess of 20 percent is not warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40-4.46, 4.71a, 
Diagnostic Codes 5292, 5293, 5295.

2.  Cervical spine

Moderate limitation of motion of the cervical spine warrants 
a 20 percent evaluation.  Severe limitation of motion 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290.

In reviewing the evidence of record for the veteran's 
service-connected disability, the Board is of the opinion the 
application of staged ratings is warranted.  In this regard, 
the Board finds that the evidence of record from February 1, 
1993 to February 28, 2000 shows that a 20 percent rating is 
appropriate.  The Board further finds that on and after 
February 29, 2000 a 30 percent rating, but no higher, is 
warranted for the following reasons. Diagnostic Code 5290.

First, an increased rating from February 1, 1993 to February 
28, 2000 is not warranted because the medical records reveal 
that the veteran did not experience severe limitation of 
motion of the cervical spine from February 1, 1993 to 
February 28, 2000.  For example, the examination reports of 
record cumulatively show that the veteran had mild to 
moderate impairment of cervical spine motion during this 
period.  Therefore, the Board finds that an increased rating 
is not warranted.

Second, a 30 percent rating, but no higher, is warranted on 
and after February 29, 2000 because the medical evidence 
reveals that he has experienced severely limited motion of 
the cervical spine.  For example, according to the February 
29, 2000 VA examination report, the veteran's lateral flexion 
and rotation of the cervical spine were severely limited.  
The examiner noted that the veteran had almost no lateral 
flexion and rotation due to pain. 

The Board finds that the foregoing evidence buttresses the 
veteran's contention that a rating in excess of 20 percent is 
warranted on and after February 29, 2000, because it shows 
that he experiences severely limited range of motion of the 
cervical spine.  Therefore, based on the foregoing post-
service medical evidence, the Board finds that a 30 percent 
disability rating for the veteran's cervical spine disorder 
is warranted from this date.  Diagnostic Code 5290.

A rating in excess of 30 percent on and after February 29, 
2000, however, is not warranted pursuant to Diagnostic Code 
5290 because there is no medical evidence of ankylosis of the 
cervical spine.

However, the Board finds that a separate evaluation under 38 
C.F.R. § 4.124a is not warranted because the preponderance of 
the evidence indicates that the neurological symptoms in the 
upper extremities are not related to his service-connected 
cervical spine disorder.  The Board notes in this regard, 
that during the August 1999 VA neurological examination, the 
examiner opined that the veteran's complaints of numbness in 
his upper extremities was due to his nonservice-connected 
diabetes mellitus and not his service-connected cervical 
spine disorder.  The Board finds that this August 1999 VA 
opinion outweighs any to the contrary.  Therefore, a separate 
evaluation under 38 C.F.R. § 4.124a is not warranted.

In addition, there is no probative evidence of further 
limitation of motion, from pain on use or flare-ups, which 
would tend to show the criteria for the next higher rating in 
excess of 20 percent from February 1, 1993 to February 28, 
2000, and in excess of 30 percent on and after February 29, 
2000.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  For the reasons 
stated, the Board finds that a rating in excess of 20 percent 
for his service-connected arthritis of the cervical spine 
prior to February 29, 2000 and in excess of 30 percent on and 
after that date is not warranted.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.40-4.46, 4.71a, Diagnostic Code 5292.

Extra-schedular

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000).  The Board notes, however, that while the 
veteran contends that his lumbar disc disease at L5-S1 and 
cervical spine arthritis have affected his ability to obtain 
employment, he nevertheless has been employed on a full-time 
basis for a number of years.  The Board further notes that 
there is no evidence that the veteran's cervical spine or low 
back disability has necessitated frequent periods of 
hospitalization or that the manifestations of the 
disabilities are unusual or exceptional.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the assigned evaluations.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An original evaluation in excess of 20 percent for lumbar 
disc disease at L5-S1 since February 1, 1993 is denied.

An original evaluation in excess of 20 percent for arthritis 
of the cervical spine from February 1, 1993 to February 28, 
2000 is denied.

Entitlement to a 30 percent rating for arthritis of the 
cervical spine on and after February 29, 2000 is granted, 
subject to the provisions governing the payment of monetary 
benefits.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

This case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he provide the approximate 
dates of treatment or evaluation for his 
claimed disabilities of peripheral 
neuropathy due to diabetes mellitus, 
thoracic outlet syndrome, and carpal 
tunnel syndrome.  After obtaining any 
necessary releases, the RO should attempt 
to obtain a copy of all treatment records 
identified by the veteran, which have not 
been previously obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  The RO should schedule a VA 
examination.  The examiner should be 
asked to review the file and offer an 
opinion as to the etiology of peripheral 
neuropathy due to diabetes mellitus, 
thoracic outlet syndrome, and carpal 
tunnel syndrome and the medical 
probability that they are related to 
service.  

The claims folder must be made available 
to the examiner for use in the study of 
the veteran's case.  A complete history 
should be taken from the veteran during 
and after his service.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.

If the benefits sought on appeal remain denied, the appellant 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  The supplemental statement of 
the case must also contain reference to documentation that 
notification and development action required by the Veterans 
Claims Assistance Act of 2000 is complete.  An appropriate 
period of time should be allowed for response to the 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 


